UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 (Amendment No. 6)* DreamWorks Animation SKG, Inc. (Name of Issuer) Class A Common Stock (par value $.01 per share) (Title of Class of Securities) 26 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 26 SCHEDULE 13G Page 2 of8 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON DAVID GEFFEN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.9% 12 TYPE OF REPORTING PERSON IN CUSIP No. 26 SCHEDULE 13G Page 3 of8 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON DG-DW, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 26 SCHEDULE 13G Page4 of8 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON DG-DW, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON CO CUSIP No. 26 SCHEDULE 13G Page5 of8 Pages Item 1(a). Name of Issuer: DREAMWORKS ANIMATION SKG, INC. Item 1(b). Address of Issuer’s Principal Executive Offices: 1 GLENDALE, CA 91201 Item 2(a). Name of Persons Filing: DAVID GEFFEN DG-DW, L.P. DG-DW, INC. Item 2(b). Address of Principal Business Office or, if none, Residence: DAVID GEFFEN C/O DG-DW, L.P. 12, SUITE 606 LOS ANGELES, CA 90049 DG-DW, L.P. 12, SUITE 606 LOS ANGELES, CA 90049 DG-DW, INC. C/O DG-DW, L.P. 12, SUITE 606 LOS ANGELES, CA 90049 Item 2(c). Citizenship: See row 4 of each Reporting Person’s cover page. Item 2(d). Title of Class of Securities: CLASS A COMMON STOCK, PAR VALUE $.01 PER SHARE Item 2(e). CUSIP Number: 26 Item 3. NOT APPLICABLE. THIS SCHEDULE 13G IS FILED PURSUANT TO RULE 13D-1(D). CUSIP No. 26 SCHEDULE 13G Page6 of8 Pages Item 4. Ownership Percentage ownership is based on76,521,156 shares of Class A Common Stock outstanding per the Company’s Form 10-Q for the quarterly period ended September 30, 2012. David Geffen controls DG-DW, Inc. and may be deemed to indirectly beneficially own the shares of Class A Common Stock directly owned by DG-DW, Inc. For each Reporting Person: (a). Amount beneficially owned: SEE THE RESPONSE TO ITEM 9 ON THE ATTACHED COVER PAGE. (b). Percent of Class: SEE THE RESPONSE TO ITEM 11 ON THE ATTACHED COVER PAGE. (c). Number of shares as to which such person has: (i).Sole power to vote or to direct the vote: SEE THE RESPONSE TO ITEM 5 ON THE ATTACHED COVER PAGE. (ii).Shared power to vote or to direct the vote: SEE THE RESPONSE TO ITEM 6 ON THE ATTACHED COVER PAGE. (iii).Sole power to dispose or to direct the disposition of: SEE THE RESPONSE TO ITEM 7 ON THE ATTACHED COVER PAGE. (iv).Shared power to dispose or to direct the disposition of: SEE THE RESPONSE TO ITEM 8 ON THE ATTACHED COVER PAGE. Item 5. Ownership of Five Percent or Less of a Class IF THIS STATEMENT IS BEING FILED TO REPORT THE FACT THAT AS OF THE DATE HEREOF THE REPORTING PERSON HAS CEASED TO BE THE BENEFICIAL OWNER OF MORE THAN FIVE PERCENT OF THE CLASS OF SECURITIES, CHECK THE FOLLOWING x. Item 6. Ownership of More than Five Percent on Behalf of Another Person. NOT APPLICABLE Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person NOT APPLICABLE CUSIP No. 26 SCHEDULE 13G Page7 of8 Pages Item 8. Identification and Classification of Members of the Group NOT APPLICABLE Item 9. Notice of Dissolution of Group NOT APPLICABLE Item 10. Certifications NOT APPLICABLE CUSIP No. 26 SCHEDULE 13G Page8 of8 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2013 DAVID GEFFEN /s/ David Geffen Name:David Geffen DG-DW, L.P. By: /s/ Richard Sherman Name:Richard Sherman Title:Chief Financial Officer DG-DW, INC. By: /s/ Richard Sherman Name:Richard Sherman Title:Chief Financial Officer
